Title: From Thomas Jefferson to William Wertenbaker, 30 January 1826
From: Jefferson, Thomas
To: Wertenbaker, William


Sir

The office of librarian to the University of Virginia having become vacant by the resignation of mr Kean, and the authority of ultimate appointment being in the Board of Visitors, it becomes necessary in the mean time to place the library under the temporary care of some one; you are therefore hereby appointed to take charge thereof until the Visitors shall make their final appointment. you will be entitled to be compensation at the rate of 150 Dollars a year to be paid by the Proctor from the funds of the University.An important part of your charge will be to keep the books in a state of sound preservation, undefaced, and free from injury by moisture or other accident, and in their stated arrangement on the shelves according to the method and order of their catalogue. your other general duties and rules of conduct are prescribed in the printed collection of the enactments of the Board of Visitors. of these rules the Board will expect the strictest observance on your own part, and that you use the utmost care and vigilance that they be strictly observed by others. Given under my hand this 30th day of January 1826.Th: J.